Citation Nr: 0723621	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  03-09 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of cold 
injury of the hands and feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1950 to October 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in April 2002, of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In January 2004, the veteran appeared at a hearing before the 
undersigned.  

The claim of service connection for bilateral hearing loss, 
which was remanded by Board in its decision of September 
2005, will be the subject of a separate decision after the 
development requested by the Board has been completed.

In a decision, promulgated in September 2005, the Board 
denied the claim of service connection for residuals of cold 
injury to the hands and feet.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2007, the parties, the 
veteran, who was then represented by counsel, and the 
Secretary of VA filed a Joint Motion to remand the Board's 
decision. 

In an order, dated in January 2007, the Court granted the 
Joint Motion and vacated and remanded the matter for 
compliance with the instructions in the Joint Motion.  The 
Court dismissed the appeal of the denial of service 
connection for hypertension. 

Copies of the Joint Motion and Court's Order are in the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



REMAND

In the Joint Motion, the parties agreed that the Board failed 
to discuss the finding on VA examination in December 2001 of 
numbness in the tips of the fingers in determining that there 
was no evidence of current residuals of cold weather injury. 

On VA examination in December 2001, the diagnosis was a 
history of frostbite in the fingers and feet and no 
significant residuals except for a history of mild numbness 
in the fingertips and toes.  

To comply with the Joint Motion, incorporated in the Court's 
Order, under the duty to assist, the case is REMANDED for the 
following action:

1. Request the veteran's service 
personnel records and the unit history of 
Company M, 160th Infantry Regiment, 40th 
Infantry Division, while in Korea in 1951 
and 1952. 

2. Schedule the veteran for a cold injury 
examination to determine whether it is at 
least as likely as not that the veteran 
has residuals of cold injury of the hands 
and feet to include any finding of 
numbness of the fingertips and toes, 
which is attributable to a cold injury.  
The veteran's file must be made available 
to the examiner for review.

In formulating the opinion, the term 
"at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means 
that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.  



If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should so 
state.


3. After the development has been 
completed adjudicate the claim.  If the 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


